DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 07/07/2022. Claims 1, 3-7, and 9-12 are pending in the case. Claims 2 and 8 have been cancelled. Claims 1 and 7 are independent claims.

Response to Arguments
Applicant's amendment to claim 7 and argument regarding the objection to claim 7 is persuasive. Accordingly, this objection is hereby withdrawn.
Applicant's amendment to claims 1 and 7; and arguments regarding the 35 U.S.C. § 101 rejections of the claims are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark G. Knedeisen on 07/21/2022.
The application has been amended as follows: 
1. (Currently Amended)		A computer system for classifying resource description framework ("RDF") triples based on a generated automated knowledge base, the computer system comprising:
a knowledge base computer system; and
a remote computer system that is in communication with the knowledge base computer system via a data network, wherein:
the knowledge base computer system comprises:
a processor core;
a memory in communication with the processor core, wherein the memory stores software that when executed by the processor core, causes the processor core to:
extract semantic triples from text in a set of domain-specific electronic documents, wherein the extracted semantic triples are represented as subject, predicate and object, such that the subject and the object have a semantic relationship;
generate an ontology from the exacted semantic triples;
generate a Simple Knowledge Organization System knowledge base (SKOS KB) from the ontology;
identify topics in the SKOS KB by:
for each concept in the SKOS KB, construct a computational cluster graph around a centroid that is the concept, wherein the computational cluster graph comprises, as vertices, other concepts in the SKOS KB that are related and narrower than the centroid;
compute a score for each of the computational cluster graphs according to a scoring algorithm; and
identify as topic candidates one or more concepts whose corresponding computational cluster graph has a score greater than a threshold value; and
store the SKOS KB in the memory such that the concepts in the SKOS KB are identified by unique Hypertext Transfer Protocol (HTTP) Uniform Resource Identifiers (URIs); and
the remote computer system is programmed to access the concepts in the SKOS KB using the URIs for the concepts and to classify RDF triples based on the SKOS KB stored in the knowledge base computer system.

2. (Canceled)

3. (Previously Presented)	The computer system of claim 1, wherein the computational cluster graph comprises relations between each of the vertices in the computational cluster graph.

4. (Previously Presented)	The computer system of claim 1, wherein the threshold value is an average of the scores for the computational cluster graphs.

5. (Previously Presented)	The computer system of claim 1, wherein the memory further stores software that when executed by the processor core causes the processor core to validate a topic candidate as a topic by excluding each identified topic candidate that meets at least one of the following conditions:
the identified topic candidate has at most one child in the SKOS KB; and
the identified topic candidate has at most one broader concept.

6. (Original)	The computer system of claim 5, wherein the memory further stores software that when executed by the processor core causes the processor core to discover relations between the concepts to validate topic candidates using a deep learning algorithm.

7. (Currently Amended) 		A method for classifying resource description framework ("RDF") triples based on a generated [[an]] automated knowledge base, the method comprising:
extracting, by a knowledge base computer system, semantic triples from text in a set of domain- specific electronic documents, wherein the extracted semantic triples are represented as subject, predicate and object, such that the subject and the object have a semantic relationship;
generating, by the knowledge base computer system, an ontology from the exacted semantic triples;
generating, by the knowledge base computer system, a Simple Knowledge Organization System knowledge base (SKOS KB) from the ontology.
identifying topics in the SKOS KB by:
for each concept in the SKOS KB, construct a computational cluster graph around a centroid that is the concept, wherein the computational cluster graph comprises, as vertices, other concepts in the SKOS KB that are related and narrower than the centroid;
compute a score for each of the computational cluster graphs according to a scoring algorithm; and
identify as topic candidates one or more concepts whose corresponding computational cluster graph has a score greater than a threshold value;
storing the SKOS KB in a memory of the knowledge base computer system, such that the concepts in the SKOS KB are identified by unique Hypertext Transfer Protocol (HTTP) Uniform Resource Identifiers (URIs); and
classifying, by a remote computer system that is in communication with the knowledge base computer system via a data network, RDF triples based on the SKOS KB stored in the memory of the knowledge base computer system, wherein the remote computer system accesses the concepts in the SKOS KB using the URIs for the concepts.

8. (Canceled)

9. (Previously Presented) 	The method of claim 7, wherein the computational cluster graph comprises relations between each of the vertices in the computational cluster graph.

10. (Previously Presented) 	The method of claim 7 , wherein the threshold value is an average of the scores for the computational cluster graphs.

11. (Previously Presented) 	The method of claim 7, wherein validating a topic candidate as a topic comprises excluding each identified topic candidate that meets at least one of the following conditions:
the identified topic candidate has at most one child in the SKOS KB; and
the identified topic candidate has at most one broader concept.

12. (Currently Amended) 	The method of claim 11, further comprising discovering, by the knowledge base computer system, relations between the concepts to validate topic candidates using a deep learning algorithm.

Allowable Subject Matter
Claims 1, 3-7, and 9-12 are allowed as amended above. These claims are renumbered as claims 1-10 on allowance.
The following is an examiner’s statement of reasons for allowance:
The claimed invention cannot reasonably be grouped as a mental process. In particular, the generating of a Simple Knowledge Organization System knowledge base (SKOS KB) is a practical application, and because of the size of knowledge bases, the generation of the knowledge base is not practical in the human mind. Moreover, the specificity of the combination of limitations are not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123